COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
NEJLA BOTRIE,                                                       No. 08-16-00200-CV
                                                 §
                               Appellant,                             Appeal from the
                                                 §
v.                                                                  353rd District Court
                                                 §
WINDRIDGE INVESTORS, LLC,                                         of Travis County, Texas
                                                 §
                               Appellee.                         (TC# D-1-GN-13-003460)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the

fault of the Appellant, Nejla Botrie, we dismiss the appeal for want of prosecution.

       Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed. TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 37.3(b), (c).

The clerk’s record was due to be filed on August 16, 2016. The Travis County District Clerk

notified the Court that the clerk’s record would not be filed because Appellant had not made

financial arrangements to pay for the record. In accordance with Rule 37.3(b), the Clerk of the

Court notified Appellant by letter regarding his failure to make financial arrangements to pay for

the clerk’s record and advised Appellant that the appeal would be dismissed for want of
prosecution unless he responded within ten days and showed grounds for continuing the appeal.

See TEX.R.APP.P. 37.3(b). Appellant has not filed any written response or otherwise showed that

grounds exist for the appeal to be continued. Pursuant to Rules 37.3(b) and 42.3(b) and (c), we

dismiss the appeal for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b), (c).


                                            STEVEN L. HUGHES, Justice
September 16, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-